

116 HR 963 IH: Home Loan Quality Transparency Act of 2019
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 963IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Ms. Velázquez (for herself, Mrs. Carolyn B. Maloney of New York, and Mr. Green of Texas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Home Mortgage Disclosure Act of 1975 to modify the exemptions from certain disclosure requirements. 
1.Short titleThis Act may be cited as the Home Loan Quality Transparency Act of 2019. 2.Exemption from certain disclosure requirements (a)In generalSection 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended— 
(1)by striking subsection (i) and inserting the following:  (i)Exemption from certain disclosure requirementsThe requirements of paragraphs (4), (5), and (6) of subsection (b) shall not apply with respect to any depository institution described in section 303(3)(A) that has total assets, as of the most recent full fiscal year of the institution, of $30,000,000 or less.; and 
(2)by striking subsection (o). (b)Technical and conforming amendmentSection 104 of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174; 132 Stat. 1301) is amended by striking subsection (b). 
